DETAILED ACTION
This communication is in response to after final response filed on 8/24/21 in which claims 1, 7, 18, and 20 were amended. Claims 2-6 and 8-17 were previously canceled. Claims 1, 7, and 18-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 7 and 24-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a system comprising various modules, which may be purely software modules. As software is not patentable per se, further amendment to include hardware processing elements that execute the software may be included to avoid the interpretation of the claims as purely software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “and/or” renders the claim scope indefinite at least because it is unclear whether any following claim elements are either a part of the claim scope or are not. For purposes of art rejections, “and/or” is interpreted to mean non-exclusively “or.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

s 1, 7, 19, 21, 22, 25, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov (U.S. Pat. No. 9,129,008) ("Kuznetsov") in view of Dhawan (U.S. Pub. No. 2013/0151613 A1; published Jun. 13, 2013).

Regarding claim 1, Kuznetsov discloses [a] method for managing and organizing comments relating to content items and/or multimedia objects, said method comprising the steps of: 
receiving a plurality of textual comments or textual reactions or multimedia originated by one or more first users or second users where the first users react to a plurality of content items and/or common multimedia objects, where the second users react to comments or multimedia objects of the first users; (Kuznetsov, column 4, lines 32-35, teaches receiving comments (“plurality of textual comments or textual reactions”) from content viewers ("first users or second users") expressing sentiments about a media content item ("content items and/or common multimedia objects"); Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users (“second users”) can utilize agree/disagree user interface objects 240 to agree or disagree ("react") with comments (“comments or multimedia objects”) submitted by another user (“first users”))
enabling a plurality of said first and/or second users to react to ones of the content items and/or multimedia objects by selecting one type of reaction from multiple choice of reaction types; (Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users (“first and/or second users”) can utilize agree/disagree user interface objects 240 (“multiple choice of 
aggregating all user feedback by a visual comments server for analyzing user comments and feedback, wherein analyzing includes calculating viewing and feedback statistics of comments and analyzing feedback comments to other user comments; (Kuznetsov, column 4, lines 61-63, teaches a content comment server; Kuznetsov, column 5, lines 21-35, teaches the media content database that stores media content and information such as author of the content, date of receipt, subject of content, tags and comments provided by an author of the content, ratings of the content provided by viewers and frequency at which content is viewed (“viewing and feedback statistics”); Kuznetsov, column 6, lines 8-23, teaches processing textual comments using natural language processing techniques; Kuznetsov, column 7, lines 51-59, teaches the comments database stores information indicating a parent comment and sequential order of comments in a thread; Kuznetsov, column 10, lines 56-60, teaches analyzing the number of replies to a comment).
Kuznetsov teaches weighing the individual sentiment score based on historic information associated with a user who provided the comment. Yet, Kuznetsov does not disclose based on said analysis organizing the comments or multimedia objects within a network page according to pre-defined parameters of emotion type. However, Dhawan, paragraph 33, teaches a ranking engine that ranks online tips/reviews based on the number of comments and likes the tip has received such that, for example, a tip with several likes and comments are ranked higher than a tip with fewer likes and comments. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified 

Regarding claim 7, Kuznetsov discloses [a] system for managing and organizing comments relating to content items and/or multimedia objects, said system comprised of: (Kuznetsov, FIG. 13, column 16, lines 53-59)
a graphical user interface (GUI) module configured and operable to: (Kuznetsov, FIG. 2)
receive a plurality of textual comments or textual reactions or multimedia originated by one or more first users or second users, where the first users react to a plurality of content items and/or multimedia objects, where the second users react to comments or multimedia objects of the first users; and (Kuznetsov, column 4, lines 32-35, teaches receiving comments (“plurality of textual comments or textual reactions”) from content viewers ("first users or second users") expressing sentiments about a media content item ("content items and/or common multimedia objects"); Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users (“second users”) can utilize agree/disagree user interface objects 240 to agree or disagree ("react") with comments (“comments or multimedia objects”) submitted by another user (“first users”))
enable a plurality of said first and/or second users to react to ones of the content items and/or multimedia objects by selecting one type of reaction from a plurality of reaction types; and (Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users (“first and/or second users”) can utilize agree/disagree user interface objects 240 (“multiple choice of 
a processing module implemented on a server and configured and operable to aggregate all user feedback by a visual comments server for analyzing user comments and feedback, wherein the analyzing include calculating viewing and feedback statistics of comments and analyzing feedback comments to other users comments (Kuznetsov, column 4, lines 61-63, teaches a content comment server; Kuznetsov, column 5, lines 21-35, teaches the media content database that stores media content and information such as author of the content, date of receipt, subject of content, tags and comments provided by an author of the content, ratings of the content provided by viewers and frequency at which content is viewed (“viewing and feedback statistics”); Kuznetsov, column 6, lines 8-23, teaches processing textual comments using natural language processing techniques; Kuznetsov, column 7, lines 51-59, teaches the comments database stores information indicating a parent comment and sequential order of comments in a thread; Kuznetsov, column 10, lines 56-60, teaches analyzing the number of replies to a comment).
Kuznetsov teaches weighing the individual sentiment score based on historic information associated with a user who provided the comment. Yet, Kuznetsov does not disclose based on said analysis to organize the comments or multimedia objects within a network page according to pre-defined parameters of emotion type.  However, Dhawan, paragraph 33, teaches a ranking engine that ranks online tips/reviews based on the number of comments and likes the tip has received such that, for example, a tip with several likes and comments are ranked higher than a tip with fewer likes and comments. It would have been 

Regarding claim 19, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov further discloses dynamically analyzing characteristics of each of the plurality of textual or multimedia comments based on selected reaction types of the plurality of second users (Kuznetsov, FIG. 2, illustrates that the net positive/negative score of the reactions of users to a comment are updated as the users either select the thumbs up or thumbs down icon next to each comment).

Regarding claim 21, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov further discloses wherein organizing include design layout of textual or multimedia comment or content objects (Kuznetsov, column 15, lines 27-35, teaches that related content items (“multimedia objects”) are displayed in a related-items pane according to a ranking based on sentiment similarity).
Claim 27 is an apparatus claim corresponding to claim 21 and is similarly rejected.

Regarding claim 22, Kuznetsov, in view of Dhawan, discloses the invention of claim 8 as discussed above. Kuznetsov further discloses wherein the characteristics analysis comprises natural-language programming (NLP) or sentiment analysis of textual or multimedia comment content (Kuznetsov, column 8, line 62-column 9, line 15, teaches that the sentiment profile engine generates individual sentiment scores for the comments based on colloquial sentiment information ("sentiment analysis")).

Regarding claim 25, Kuznetsov, in view of Dhawan, discloses the invention of claim 7 as discussed above. Kuznetsov further discloses wherein the analyzing further comprises dynamically analyzing characteristics of each of the plurality of textual or multimedia comments/objects based on selected reaction types of the plurality of second users (Kuznetsov, FIG. 2, illustrates that the net positive/negative score of the reactions of users to a comment are updated as the users either select the thumbs up or thumbs down icon next to each comment).

Regarding claim 28, Kuznetsov, in view of Dhawan, discloses the invention of claim 7 as discussed above. Kuznetsov further discloses wherein the characteristics analysis comprises neuro-linguistic programming (NLP) or sentiment analysis of textual or multimedia comment content (Kuznetsov, column 8, line 62-column 9, line 15, teaches that the sentiment profile engine generates individual sentiment scores for the comments based on colloquial sentiment information ("sentiment analysis")).

s 18 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claims 1 and 7 above, and further in view of Grigorik et al. (U.S. Pub. No. 2009/0164408) (“Grigorik”).

Regarding claim 18, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov, column 14, lines 52-67, teaches filtering a set of content items based on search terms and/or other criteria provided by the user. Yet, Kuznetsov does not disclose wherein the organizing is correlated user emotional attitude. However, Grigorik, paragraph 150, teaches capturing the sentiment of user comments (positive/negative, objective/subjective, etc.), and use this data as an input for ranking/filtering functions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Grigorik to filtering the user comments based on a sentiment associated with the comments. Doing so would enable the delivery of a subset of relevant online content, or online content likely to be of interest, from a larger universe of online content (Grigorik, paragraph 29).
Claim 24 is an apparatus claim corresponding to claim 18 and is similarly rejected.

20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claim 1 above, and further in view of Egner et al. (U.S. Pat. No. 6,931,254) (“Egner”).

Regarding claim 20, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items and/or multimedia objects”) submitted by another user.  Yet, Kuznetsov does not disclose wherein the analyzing is further based on a user profile which is updated on the basis of user selection of textual or multimedia comment characteristics, wherein the user profile is dynamically updated based on user selections. However, Egner, Abstract, teaches tracking user activity, collecting such information, and using it to update the profile of the user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects. Doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile (Egner, column 1, lines 40-55).

s 23 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claims 1 and 7 above and further in view of Phillips et al. (U.S. Pat. No. 7,072,863) ("Phillips").

Regarding claim 23, Kuznetsov, in view of Dhawan, discloses the invention of claim 1 as discussed above. Kuznetsov, column 10, lines 50-67, teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding the comment. Yet, Kuznetsov does not disclose wherein the analysis further comprises checking user activities in relation to the content or multimedia object, comprising at least one of: viewings ads, purchasing activities, reading content. However, Phillips, column 50, lines 5-25, teaches utilizing click-through rates associated with ads to determine consumer sentiment. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts (Phillips, column 6, lines 24-41).

Regarding claim 29, Kuznetsov, in view of Dhawan, discloses the invention of claim 7 as discussed above. Kuznetsov, column 10, lines 50-67, teaches weighing the sentiment score of a comment based on the number of agreements or disagreements submitted by content viewers regarding the comment. Yet, Kuznetsov does not disclose wherein the analysis further comprises checking user activities in relation to the content or multimedia object, comprising at least one of: viewings ads, purchasing activities, content written, content read, Video watching, user reactions. However, Phillips, column 50, lines 5-25, teaches utilizing click-through rates associated with ads to determine consumer sentiment. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Phillips to utilize the click through rate of advertising media to determine the sentiment associated with the presented media. Doing so would allow websites to increase revenue by better targeting their advertising efforts (Phillips, column 6, lines 24-41).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuznetsov and Dhawan as applied to claim 7 above, and further in view of Pang et al. (U.S. Pub. No. 2013/0204833) (“Pang”) and Egner.

Regarding claim 26, Kuznetsov, in view of Dhawan, discloses the invention of claim 7 as discussed above. Kuznetsov, column 10, lines 34-49, teaches the individual sentiment score associated with a media item is based on historic information ("user or users group profile") associated with the user who provided the comment. Yet, Kuznetsov does not disclose wherein the organization and relative location of each textual or multimedia comment/object is customized according to a user and/or users group profile. However, Pang, paragraphs 70-79,101-112, teaches personalizing a comment made by a user based on a profile of the reader by adjusting the layout of the comment with respect to other comments. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified 
Kuznetsov, FIG. 2 and column 10, lines 50-66, teaches that users utilize agree/disagree user interface objects 240 to agree or disagree with comments (“content items and/or multimedia objects”) submitted by another user.  Yet, Kuznetsov does not disclose wherein the profile is updated on the basis of user selection of textual or multimedia comment characteristics, wherein the user profile is dynamically updated based on user reaction selections. However, Egner, Abstract, teaches tracking user activity, collecting such information, and using it to update the profile of the user. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuznetsov to incorporate the teachings of Egner to update the user profiles of the users that select the agree/disagree user interface objects. Doing so would enable more targeted display of user comments based on the user’s interests as indicated by the user profile (Egner, column 1, lines 40-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178